    


Exhibit 10.1
TWELFTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
THIS TWELFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is entered into as of November 4, 2016, by and among WELLS FARGO
BANK, NATIONAL ASSOCIATION, as agent ("Agent") for the Lenders (as defined in
the Credit Agreement referred to below), the Lenders party hereto, and NUVERRA
ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation ("Borrower").
WHEREAS, Borrower, Agent, and Lenders are parties to that certain Amended and
Restated Credit Agreement dated as of February 3, 2014 (as amended, restated,
modified or supplemented from time to time, the "Credit Agreement"); and
WHEREAS, Agent, Lenders and Borrower have agreed to amend the Credit Agreement
in certain respects.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.     Defined Terms. Unless otherwise defined herein, capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement.
2.    Effective Date Amendments to Credit Agreement. In reliance upon the
representations and warranties of Borrower set forth in Section 6 below, and
subject to the satisfaction of the conditions to effectiveness set forth in
Section 5 below, the Credit Agreement is hereby amended as follows:
(a)    Section 6.14 of the Credit Agreement is hereby amended to replace the
reference to "November 4, 2016" with "November 14, 2016" in lieu thereof.
3.    Effectiveness of the Amendment; Continuing Effect. Except as expressly set
forth in Section 2 of this Amendment, nothing in this Amendment shall constitute
a modification or alteration of the terms, conditions or covenants of the Credit
Agreement or any other Loan Document, or a waiver of any other terms or
provisions thereof, and the Credit Agreement and the other Loan Documents shall
remain unchanged and shall continue in full force and effect, in each case as
amended hereby. This Amendment is a Loan Document.
4.    Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document. Borrower hereby
agrees that this Amendment in no way acts as a release or





--------------------------------------------------------------------------------

    


relinquishment of the Liens and rights securing payments of the Obligations. The
Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by Borrower in all respects.
5.    Conditions to Effectiveness of Effective Date Amendments. The Amendments
set forth in Section 2 shall become effective upon the satisfaction of each of
the following conditions precedent, in each case satisfactory to Agent in all
respects (the "Effective Date"):
(a)    Agent shall have received a copy of this Amendment executed and delivered
by Agent, the Lenders party hereto, and the Loan Parties; and
(b)    no Default or Event of Default shall have occurred and be continuing on
the date hereof or as of the Effective Date.
6.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Agent and
Lenders that:
(a)    after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which Borrower is a party are true, correct
and complete in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true, correct and
complete in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date);
(b)    no Default or Event of Default has occurred and is continuing; and
(c)    this Amendment and the Loan Documents, as amended hereby, constitute
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors' rights generally.
7.    Additional Term Loan Debt. Notwithstanding Section 9(a) of that certain
Eleventh Amendment to Amended and Restated Credit Agreement, dated as of October
13, 2016, by and among Borrower, Agent, and Lenders party thereto, Borrower's
failure to receive the Additional Term Loan Debt in the amount of $10,000,000
will not constitute an Event of Default unless such failure continues through
(and including) November 14, 2016.
8.    Miscellaneous.
(a)    Expenses. Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of Agent (including reasonable attorneys' fees) incurred in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations


-2-

--------------------------------------------------------------------------------

    


provided herein shall survive any termination of this Amendment and the Credit
Agreement as amended hereby.
(b)    Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.
(c)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally
effective as delivery of an original executed counterpart of this Agreement.
(d)    Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.
9.    Release.
(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each of Borrower and each Guarantor that executes
a Consent and Reaffirmation to this Amendment, on behalf of itself and its
successors, assigns, and other legal representatives (Borrower, each Guarantor
and all such other Persons being hereinafter referred to collectively as the
"Releasors" and individually as a "Releasor"), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
Issuing Bank and Lenders, and their successors and assigns, and their present
and former shareholders, Affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives
(Agent, Issuing Bank, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any Releasor may now or hereafter
own, hold, have or claim to have against the Releasees or any of them for, upon,
or by reason of any circumstance, action, cause or thing whatsoever which arises
at any time on or prior to the day and date of this Amendment, in any way
related to or in connection with the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.
(b)    Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.


-3-

--------------------------------------------------------------------------------

    


(c)    Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.
[Signature Page Follows]




-4-

--------------------------------------------------------------------------------


    


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
NUVERRA ENVIRONMENTAL SOLUTIONS, INC., as Borrower
By:
/s/ Mark Johnsrud
Name:
Mark Johnsrud
Title:
CEO





Signature Page to Twelfth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

    






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender

By:
/s/ Zachary S. Buchanan
Name:
Zachary S. Buchanan
Title:
Authorized Signatory







Signature Page to Twelfth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

    






CITIZENS BANK OF PENNSYLVANIA, as a Lender

By:
/s/ John F. Kendrich
Name:
John F. Kendrich
Title:
Officer



Signature Page to Twelfth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

    






CAPITAL ONE BUSINESS CREDIT CORP., as a Lender

By:
/s/ Edward Behnen
Name:
Edward Behnen
Title:
Director





Signature Page to Twelfth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

    






ASCRIBE II INVESTMENTS, LLC, as a Lender


By:
/s/ Lawrence A. First
Name:
Lawrence A. First
Title:
Managing Director and CEO

ASCRIBE III INVESTMENTS, LLC, as a Lender

By:
/s/ Lawrence A. First
Name:
Lawrence A. First
Title:
Managing Director and CEO







Signature Page to Twelfth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


    


CONSENT AND REAFFIRMATION
Each of the undersigned (each a "Guarantor") hereby (i) acknowledges receipt of
a copy of the foregoing Twelfth Amendment to Amended and Restated Credit
Agreement (terms defined therein and used, but not otherwise defined, herein
shall have the meanings assigned to them therein); (ii) consents to Borrower's
execution and delivery thereof; (iii) agrees to be bound thereby, including
Section 9 of the foregoing Twelfth Amendment to Amended and Restated Credit
Agreement; and (iv) affirms that nothing contained therein shall modify in any
respect whatsoever any Loan Documents to which the undersigned is a party and
reaffirms that each such Loan Document is and shall continue to remain in full
force and effect. Although each Guarantor has been informed of the matters set
forth herein and has acknowledged and agreed to same, each Guarantor understands
that Agent and Lenders have no obligation to inform such Guarantor of such
matters in the future or to seek such Guarantor's acknowledgment or agreement to
future consents, amendments or waivers, and nothing herein shall create such a
duty.


HECKMANN WATER RESOURCES CORPORATION 
By:
/s/ Mark Johnsrud
Name:
Mark Johnsrud
Title:
CEO



HECKMANN WATER RESOURCES (CVR), INC. 

By:
/s/ Mark Johnsrud
Name:
Mark Johnsrud
Title:
CEO



1960 WELL SERVICES, LLC 
By:
/s/ Mark Johnsrud
Name:
Mark Johnsrud
Title:
CEO



Consent and Reaffirmation to Twelfth Amendment to Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

    






HEK WATER SOLUTIONS, LLC
By:
/s/ Mark Johnsrud
Name:
Mark Johnsrud
Title:
CEO



APPALACHIAN WATER SERVICES, LLC 

By:
/s/ Mark Johnsrud
Name:
Mark Johnsrud
Title:
CEO



BADLANDS POWER FUELS, LLC, a Delaware limited liability company
By:
/s/ Mark Johnsrud
Name:
Mark Johnsrud
Title:
CEO



BADLANDS POWER FUELS, LLC, a North Dakota limited liability company
By:
/s/ Mark Johnsrud
Name:
Mark Johnsrud
Title:
CEO



LANDTECH ENTERPRISES, L.L.C. 

By:
/s/ Mark Johnsrud
Name:
Mark Johnsrud
Title:
CEO



Consent and Reaffirmation to Twelfth Amendment to Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

    






BADLANDS LEASING, LLC 

By:
/s/ Mark Johnsrud
Name:
Mark Johnsrud
Title:
CEO



IDEAL OILFIELD DISPOSAL, LLC 

By:
/s/ Mark Johnsrud
Name:
Mark Johnsrud
Title:
CEO



NUVERRA TOTAL SOLUTIONS, LLC 

By:
/s/ Mark Johnsrud
Name:
Mark Johnsrud
Title:
CEO



NES WATER SOLUTIONS, LLC 
By:
/s/ Mark Johnsrud
Name:
Mark Johnsrud
Title:
CEO



HECKMANN WOODS CROSS, LLC 
By:
/s/ Mark Johnsrud
Name:
Mark Johnsrud
Title:
CEO







Consent and Reaffirmation to Twelfth Amendment to Amended and Restated Credit
Agreement